107 F.3d 15
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Carmelita de Vera VIRAY, Plaintiff-Appellant,v.Donald STEUER, Captain of the Navy, Defendant-Appellee.
No. 96-55621.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 27, 1997.

Before:  O'SCANNLAIN, LEAVY, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Carmelita Viray appeals pro se the district court's order dismissing her complaint for failure to effect timely service pursuant to Fed.R.Civ.P. 4(m).  Viray offered no explanation for the untimeliness in either her opposition to the defendant's motion to dismiss or in her appellate brief.  We have reviewed the record and we conclude that the district court's dismissal did not constitute an abuse of discretion.  See Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir.1994) (dismissal pursuant to Fed.R.Civ.P. 4(j), predecessor of Rule 4(m), reviewed for abuse of discretion).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3